177 F.2d 195 (1949)
DENNIS
v.
UNITED STATES.
No. 5944.
United States Court of Appeals Fourth Circuit.
Argued October 3, 1949.
Decided October 4, 1949.
Charlie Dennis, pro se, on brief.
Ben Scott Whaley, U. S. Atty., Charleston, S. C. (Louis M. Shimel, Asst. U. S. Atty., Charleston, S. C., on brief), for appellee.
Before PARKER, SOPER and DOBIE, Circuit Judges.
PER CURIAM.
This is an appeal from an order denying a motion made by a prisoner under 28 U.S.C.A. § 2255. Prisoner was convicted of violating 18 U.S.C.A. § 254 [now §§ 111, 2231]. He was represented by counsel on his trials and was not denied any constitutional right. He seeks by the motion under 28 U.S.C.A. § 2255 to retry the case on the facts and to raise questions of law which could have been raised by appeal. This he may not do. He claims that his counsel did not take an appeal for him as instructed; but, aside from the fact that it appears that counsel advised him that he had no ground for appeal and received no further instructions, failure to appeal may not be excused upon a mere showing of neglect of counsel. The motion was properly denied. Birtch v. United States, 4 *196 Cir., 173 F.2d 316; Crowe v. United States, 4 Cir., 175 F.2d 799; Taylor v. United States, 177 F.2d 194.
Affirmed.